DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 30 April 2019 and 21 May 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0331781).

Regarding claim 1, Lee et al. disclose a flexible display panel (Paragraphs [0041] and [0043]) comprising: 
a display substrate (Paragraph [0051], substrate);
a plurality of pixel units arranged in an array on the display substrate (Paragraph [0051], the “substrate of the flexible display” thus the flexible display is formed on a substrate and clearly the display will have pixels in an array otherwise it would not be able to display images.); and 
at least one strain sensor on the display substrate (Figure 1, 101/102 and paragraph [0051] “on the same substrate as that of the flexible display”),
wherein the at least one strain sensor is configured to detect deformation of the flexible display panel (Paragraph [0058] and [0060]).

Regarding claim 2, Lee et al. disclose the flexible display apparatus according to claim 1, wherein each of the at least one strain sensor corresponds to a region of the 

Regarding claim 3, Lee et al. disclose the flexible display panel according to claim 1, wherein the at least one strain sensor comprises a plurality of strain sensors (Figure 1, 101/102), and the plurality of the strain sensors is arranged in a non-display region along a first direction (Figure 1 shows 101/102 on the edge in the non-display regions and along “a first direction”).

Regarding claim 4, Lee et al. disclose the flexible display panel according to claim 1, wherein the strain sensor is a resistive strain sensor (Paragraph [0058]).

Regarding claim 5, Lee et al. disclose the flexible display panel according to claim 4, wherein the resistive strain sensor comprises a repeatedly folded strain resistance wire along the first direction with a plurality of folding portions and the plurality of folding portions are arranged along a second direction (Figure 3a, 330a has folds along a first direction with folding portions along “a second direction”).

Regarding claim 6, Lee et al. disclose the flexible display panel according to claim 4, wherein the at least one strain sensor in the non-display region is configured to detect the deformation of the display panel along the second direction (Figure 1, it 

Regarding claim 7, Lee et al. disclose the flexible display panel according to claim 1, further comprising a signal acquisition circuit coupled to the at least one strain sensor and configured to acquire a detection signal from the at least one strain sensor (Figure 2, 210 is a signal acquisition circuit).

Regarding claim 8, Lee et al. disclose the flexible display panel according to claim 7, further comprising:
an amplifier circuit coupled to the signal acquisition circuit ,and configured to receive and amplify the detection signal (Figure 2, 220 and paragraph [0065]); and
an AD converter circuit coupled to the amplified circuit and configured to convert the amplified detection signal to a digital signal (Figure 2, 230 and paragraph [0072]).

Regarding claim 9, Lee et al. disclose the flexible display panel according to claim 7, wherein the signal acquisition circuit comprises a first resistor (Figure 3a, R1), a second resistor (Figure 3a, R2), a third resistor (Figure 3a, R3), and a voltage detector (Figure 3a, V), and
wherein the first resistor, the second resistor, the third resistor, and the strain sensor form a Wheatstone bridge (Figure 3a and paragraph [0065]), and an output terminal of the voltage detector outputs a voltage signal (paragraph [0065], voltage).

Regarding claim 11, Lee et al. disclose a flexible display apparatus including the flexible display panel according to claim 1 (Figure 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0331781) in view of Vandermeijden et al. (US 2017/0315658).

Regarding claim 10, please refer to the rejection of claim 9, and furthermore Lee et al. fail to teach a current detector, and an output terminal of the current detector outputs a current signal.
Vandermeijden et al. disclose a wheatstone bridge and a current detector, where an output terminal of the current detector outputs a current signal (Paragraph [0111]).
Thus, Lee et al. contained a device which differed from the claimed device by the substitution of the detector.
Vandermeijden et al. teaches the substituted current detector, and the function was known in the art to detect a signal and output that signal for processing.
Lee et al.’s voltage detector could have been substituted with the current detector of Vandermeijden et al., and the results would have been predictable and resulted in detection of a signal output from the sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0331781) in view of Kim et al. (US 2017/0185289).

Regarding claim 12, Lee et al. disclose the flexible display apparatus according to claim 11.
Lee et al. fail to teach the flexible display apparatus further comprising a display controller coupled to the at least a strain sensor,
wherein the display controller is configured to determine a region where the deformation occurs in the flexible display panel based on the detection signal, to determine a target display region based on the region where the deformation occurs in the flexible display panel, and to control display of the target display region.
Kim et al. disclose a flexible display apparatus (Figure 2) comprising a display controller coupled to a sensor (Figure 2, sensor 240 is coupled to display controller 210 [processor 210 controls display 260 and thus is a display controller].),
wherein the display controller is configured to determine a region where the deformation occurs in the flexible display panel based on the detection signal, to determine a target display region based on the region where the deformation occurs in the flexible display panel, and to control display of the target display region (Figures 5 and 6A and paragraphs [0117]-[0119].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the method teachings of Kim et al. in the flexible display apparatus taught by Lee et al. so as to move the display region of the GUI based on the flexing of the display.  The motivation to combine would have been in order to prevent difficulty in applying an input to the display when the apparatus has been bent/folded/flexed (See paragraphs [0004] and [0006] of Kim et al.).

Regarding claim 13, Lee et al. and Kim et al. disclose the flexible display apparatus according to claim 11, wherein the target display region comprises at least one non-deformed region that is at one side of the region where the deformation occurs in the flexible display panel (Kim et al.: Figure 6A shows the display region of the GUI is a non-deformed region at “one side” of where the deformation occurs.).

Regarding claim 15, this claim is rejected under the same rationale as claim 12.

Regarding claim 16, this claim is rejected under the same rationale as claim 13.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0331781) in view of Kim et al. (US 2017/0185289) and further in view of Morita (US 2002/0196243).

Regarding claim 14, Lee et al. and Kim et al. disclose the flexible display apparatus according to claim 12.
Lee et al. and Kim et al. fail to explicitly teach wherein the display controller is further configured to acquire information about the number of rows of pixel units in the target display region, to generate a corresponding number of clock signals based on the number of rows of the pixel units in the target display region, and to control the target display region to display through the corresponding number of the clock signals.
Morita discloses wherein a display controller is configured to acquire information about a number of rows of pixel units in a target display region (Figure 34, scan drive on 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Morita in the flexible display apparatus taught by the combination of Lee et al. and Kim et al..  The motivation to combine would have been in order to only activate the necessary rows for display thereby enabling power saving of the display apparatus.

Regarding claim 17, this claim is rejected under the same rationale as claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
7 June 2021